department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d president board member e vice president board member dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue sec_1 do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below you formed more than months before applying for exemption you submitted page of form_1024 and are seeking exemption under sec_501 from your formation date to the date you filed form_1023 your two incorporators are d and e d and e are also your president and vice president and are related by marriage three of your four board members have a family relationship facts you were incorporated on b in the state of c your organizing document states your purpose is to assist adolescent children and families in coping with undiagnosed and or debilitating diseases you have no dissolution clause catalog number 47630w letter rev you were formed by d and e and named after their minor son who suffers from an unidentified illness your activities consist primarily of conducting various fundraising events to provide financial support to designated recipients your fundraising material specifically requests funds to help d and e’s son the funds are made available to recipients to assist with unexpected and unreimbursed medical travel and other related expenses since your inception the only individual that has received funds from you is the minor child of d and e you said you intend to make future distributions to other individuals and unrelated non-profit organizations that exist for a purpose similar to yours that provide assistance to individuals and families that have undiagnosed or genetic disabilities your financial information reports that in your first two years of operations of the funds you distributed were given for the benefit of the minor child of d and e funds distributed were given for the benefit of the child of d and e the that was not given for the benefit of d and e’s child was given to a public charity for the year that you filed the form_1023 application you had not yet reported any funds raised or distributed in the third year of your operations of your total you indicated that selected recipients will be required to provide a detailed explanation of the needy recipients’ medical_condition your governing body or designated committee will review the request for assistance submitted by any needy individual organization and or the family of a needy individual to determine if the distribution meets your qualification as a charitable purpose however to date no individual has been a recipient other than d and e’s child law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described under sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states than an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization's articles of organization or by operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code a single nonexempt purpose if substantial in nature will disqualify an organization from qualification under sec_501 letter rev catalog number 47630w sec_1_501_c_3_-1 states regarding the distribution of earnings that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 states a nonprofit organization whose sole activity is the operation of a scholarship plan for making payments to pre-selected specifically named individuals does not qualify for exemption from federal_income_tax under sec_501 of the code in carrie a maxwell trust pasadena methodist foundation v commissioner 2_tcm_905 a_trust established for the benefit of an aged clergyman and his wife was a private trust and not an exempt activity despite the fact that the two individuals served were needy in wendy parker rehabilitation foundation inc v commissioner 52_tcm_51 the organization was created by the parker family to aid an open-ended class of victims of coma however the organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family and the parker family controlled the organization wendy’s selection as a substantial recipient of funds substantially benefited the parker family by assisting with the economic burden of caring for her the benefit did not flow primarily to the general_public as required under sec_1_501_c_3_-1 i therefore the foundation was not exempt from federal_income_tax under sec_501 of the code application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 your organizing document does not limit your purposes to one or more exempt purposes as required by sec_1_501_c_3_-1 your organizing document is also silent regarding the disposition of your assets upon dissolution in contradiction to sec_1_501_c_3_-1 accordingly you fail the organizational_test and do not qualify for exemption under sec_501 you don’t meet the operational_test described in sec_1_501_c_3_-1 since your inception the only individual that has received funds has been the minor child of d and e as described in sec_1_501_c_3_-1 you are not operated exclusively for one or more exempt purposes because your net_earnings have inured to private shareholders or individuals the payments made for the benefit of the minor child of d and e inures to their benefit the prohibition on inurement under sec_501 of the code is absolute precluding you from exemption catalog number 47630w letter rev you are similar to the organization described in revrul_67_367 that made distributions to pre-selected individuals you are also like the organization described in carrie a maxwell trust which was found to not be exempt because the trust benefited private individuals rather than the general_public you are almost identical to wendy parker the benefit does not flow primarily to the general_public as required under sec_1_501_c_3_-1 but to the child of d and e who created you your primary purpose is to pay for the medical_expenses that would otherwise have to be paid_by d and e were it not for you therefore your net_earnings inure to the benefit of d and e inurement also precludes you from exemption under sec_501 from your formation date to the date you filed the form_1023 your position you believe that you qualify for exemption under sec_501 of the code because you are helping other families with children who are suffering from undiagnosed and or genetic disabilities you are also donating to other established charities our response to your position you were formed for the purpose of raising funds for the benefit of the child of d and e therefore you are not operating for a public purpose and fail the operational_test for exemption under sec_501 of the code conclusion you are not organized or operated exclusively for exempt purposes under sec_501 of the code you do not meet the organizational_test because your organizing document does not properly limit your purposes to those described in sec_501 and your assets are not dedicated to one or more exempt purposes upon your dissolution you also fail the operational_test because your funds inure to the benefit of d and e accordingly you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization letter rev catalog number 47630w under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete - your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
